Citation Nr: 0921304	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left below-the-knee amputation claimed to have resulted 
from VA treatment in March and April 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Veteran testified at a Board 
videoconference hearing in April 2009.  Additional evidence 
was submitted in connection with the hearing, for which a 
waiver of initial RO consideration was provided.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that the left below-the-knee amputation 
he underwent in May 2002 resulted from inadequate care 
received by VA on April 10, 2002.  At his videoconference 
hearing, he expanded his contentions to include VA treatment 
on March 12, 2002, and March 13, 2002.  

Specifically, the Veteran contends that when he presented on 
the two referenced occasions in March 2002 complaining of 
left leg pain, the VA physician essentially ignored his 
complaints, and did not properly assess the left foot 
condition, particularly given the Veteran's diabetes and 
onychomycosis.  He contends that the physician provided the 
same cursory level of care at the April 10, 2002, 
appointment.  The Veteran argues that although he has been 
treated privately since at least 1999 for his diabetes and 
complications, had the VA physician adequately evaluated his 
left leg complaints on those three occasions and recognized 
the presence of Charcot foot, the onset of gangrene later 
that month would have been arrested, and amputation would not 
have been required.

Private and VA medical records on file show that during the 
months in question, the Veteran was under the primary care of 
a private physician for diabetes with stasis dermatitis.  The 
private records show that in January 2002, physical 
examination of the leg revealed 2+ edema with absent pedal 
pulses and decreased sensation, but no lesions.  On March 13, 
2002, the Veteran presented to VA with complaints of sore 
throat, fevers, chills, and body aches.  He was noted to have 
a history of diabetes mellitus and stasis dermatitis.  
Physical examination showed that his pulses were present.  
His left foot and ankle were swollen, and there was decreased 
sensation in the left foot.  There was also a fungal 
infection in the toenails.  He was prescribed elastic 
stockings.  A March 19, 2002, entry in the private medical 
records noted that the Veteran was using stockings for his 
left leg swelling.  His pedal pulses were palpable, and the 
left foot was warm, red and swollen.  There was loss of 
integrity of the foot arch.  The Veteran was diagnosed as 
having acute Charcot foot, and was referred for urgent 
attention.

On April 10, 2002, the Veteran presented for VA treatment, at 
which time he was provided with information on proper care of 
the feet with diabetes, and was referred to a podiatrist; the 
Veteran failed to report for his April 23, 2002 appointment 
with the podiatrist.

The private medical records show that on April 19, 2002, the 
Veteran was seen on an emergent basis for the development of 
a black spot on the bottom of his foot.  He was diagnosed as 
having ulceration secondary to active Charcot foot.  Private 
records through the remainder of April 2002 document 
continued treatment for the ulcer, as well as intermittent 
left foot swelling.  He was hospitalized on April 30, 2002 
for the infected foot ulcer, at which time examination showed 
the foot was discolored, misshapen, and swollen.  He was 
determined to have gangrene of the foot, and underwent a left 
below-the-knee amputation on May 3, 2002.

As already discussed, the Veteran believes it was the VA 
physician whose failure to afford his left foot proper care 
in March and April 2002 who is responsible for the 
development of the gangrene which resulted in the foot 
amputation.  Notably, the Veteran has not been afforded a VA 
examination in connection with his claim.  Given that this 
case involves the question of whether the Veteran has 
additional disability caused by VA medical treatment and, 
further, whether the proximate cause of any such disability 
was carelessness, negligence, lack of proper skill, error in  
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment, the Board finds that VA 
examination of the Veteran would be helpful in the 
adjudication of this appeal.

The Veteran contends that he was seen on March 12, 2002, at a 
VA medical facility.  Records for that date are not on file, 
but a March 2002 billing statement to the Veteran indicates 
that he was in fact seen on that date for an unspecified 
condition.  The Board finds that on remand, the RO should 
ensure that all pertinent outstanding VA treatment records 
have been obtained from the East Los Angeles Community Based 
Outpatient Clinic (CBOC) and the West Los Angeles VA Medical 
Center (VAMC).

In addition, during his hearing the Veteran suggested that 
there are other outstanding records pertinent to his claim.  
On remand he will have the opportunity to identify and 
request VA to assist him in obtaining those records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
on appeal.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran which have not 
been secured previously.  In any event, 
the RO should obtain medical records for 
the Veteran from the West Los Angeles 
VAMC and the East Los Angeles CBOC for 
the period from January 2002 to the 
present.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  After the foregoing development has 
been completed, the RO should schedule 
the Veteran for a VA examination by a 
physician with appropriate expertise, and 
who is not employed at the East Los 
Angeles CBOC, to determine the etiology 
of the Veteran's below-the-knee 
amputation.  The examiner should review 
the claims file in connection with the 
examination.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the left 
below-the-knee amputation was the result 
of

A.  carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of VA in rendering treatment 
(including whether VA failed to 
properly identify and care for 
Charcot foot or any other condition 
leading to the May 2002 amputation) 
on March 12, 2002; March 13, 2002; 
or April 10, 2002; or

B.  an event not reasonably 
foreseeable.   

A complete rationale for all opinions 
must be provided. 

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

